Case 2:20-cv-00974-GRB-AKT Document 32 Filed 07/08/20 Page 1 of 3 PageID #: 136



UNITED STATES DISTRICT COURT
EASTERN DISTRICT OF NEW YORK
- - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - -x
CACCAVALE, et al.,                                                                 :
                                                                                   :   20-CV-00974 (GRB) (AKT)
                                                Plaintiff(s),                      :
                                                                                   :
                                  – against –                                      :   [PROPOSED]
                                                                                   :   INITIAL CASE
                                                                                   :   MANAGEMENT AND
HEWLETT-PACKARD COMPANY, et al.                                                    :   SCHEDULING ORDER
                                                                                   :
                                                Defendant(s).                      :
- - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - -x

A. KATHLEEN TOMLINSON, Magistrate Judge:

     I.        DEADLINES AND COURT APPEARANCES

               Deadline for completion of initial disclosures
               required by Rule 26(a):                                           July 10, 2020.

               First request for production of documents,
               first request for admissions and
               first request for interrogatories due by:                         Plaintiffs propose August 14, 2020.

                                                                                 Defendants propose 10 days after the
                                                                                 Court’s decision on Defendants’
                                                                                 proposed Motion(s) to Dismiss the
                                                                                 Amended Complaint if the Court’s
                                                                                 decision does not result in the dismissal
                                                                                 of the case or, at a minimum, the parties
                                                                                 make a proposal to Your Honor after
                                                                                 their conference before Judge Brown
                                                                                 currently scheduled for July 15, 2020. In
                                                                                 any event, Defendants reserve the right
                                                                                 to object to requests for admissions as
                                                                                 premature.

               Responses to first request for production
               of documents, first request for admissions
               and first set of interrogatories due by:                         Plaintiffs propose September 28, 2020.

                                                                                 To the extent Defendants’ proposal
                                                                                 above is accepted, Defendants propose

                                                                      1
Case 2:20-cv-00974-GRB-AKT Document 32 Filed 07/08/20 Page 2 of 3 PageID #: 137
                                             responses and objections be served in
                                             accordance with the time limits under the
                                             Fed. R. Civ. P.

         Deadline for joinder of additional
         parties and amendment of pleadings:             October 9, 2020

         Status Conference:                              ____________________________


 II.   CHECKLIST TO BE COMPLETED BY THE PARTIES AND RETURNED
       WITH THE RULE 26(f) DISCOVERY PLAN:

       A.     Initial Disclosures: Counsel confirm that the Initial Disclosures have been served:

              The parties have agreed that these disclosures will be served by July 10, 2020.

              Plaintiff:                                   Defendant:

              X Yes           ___ No                       __ Yes          __ No

       B.     Stipulation and Order of Confidentiality: Counsel confirm that they have
              consulted in good faith regarding the need for such an order:

              X Yes                 __ No

              Based on that consultation, counsel find that a Stipulation and Order of
              Confidentiality is:

              X Needed              __ Not needed

       C.     Electronically Stored Information (“ESI”): Counsel confirm that they have met
              and conferred regarding the existence of any relevant ESI on both sides:

              X Yes                 __ No

              The parties have had a preliminary discussion about the type of ESI which is in
              their clients’ respective possession or control and how they wish to have such
              ESI produced:

              The parties have not yet discussed the format of any such production but
              envision they will be able to agree on such format given Plaintiffs’ limited
              request for ESI at this time.

              X Yes                 __ No



                                                  2
Case 2:20-cv-00974-GRB-AKT Document 32 Filed 07/08/20 Page 3 of 3 PageID #: 138
              Based on those discussions, counsel are advising the Court that the relevant
              ESI consists of:


                1. At this time, Plaintiffs do not have a complete understanding of what
                   documents Defendants maintain in hard copy and what documents
                   Defendants maintain electronically. Plaintiffs will be seeking, inter alia,
                   documents concerning Plaintiffs’ (and class Plaintiffs’) wages and the
                   frequency of their payment (e.g. pay stubs, payroll records, W-2s)
                   documents concerning the Plaintiffs’ (and class Plaintiffs’) job duties (e.g.
                   job descriptions, job postings, emails, performance evaluations) and any
                   notices given to Plaintiffs’ (and class Plaintiffs’) in accordance with NYLL
                   § 195 (1). To the extent said documents are all maintained in hard copy, it
                   is not anticipated that Plaintiffs will require ESI. If said documents are not
                   maintained in hard copy, Plaintiffs will seek electronic versions of same. It
                   is not anticipated that Plaintiffs will need any metadata. Unisys notes that
                   it changed payroll providers approximately three years ago and therefore
                   may have difficulty retrieving Pay Stubs prior to the date of the change in
                   payroll providers. It will keep Plaintiffs apprised of issues it encounters in
                   this regard as necessary. Unisys does not at this time anticipate any issues
                   with retrieving Pay Stubs for the period after the change in payroll
                   providers to the present. Defendants will address limitations on producing
                   ESI, if any, if and when specific requests are made therefor, as well as the
                   proposed scope of discovery at the appropriate time.

                2. Depending on discovery Unisys may rely on other forms of ESI such as
                   information contained in its ticketing system and its time and attendance
                   system. At this time, Unisys does not anticipate issues with retrieving this
                   information, but will keep Plaintiffs apprised of any such issues to the
                   extent they arise.


          D.    HIPAA Release Authorizations: Counsel confirm that such authorizations for
                this case are:

                __ Needed                X Not Needed


                                                        SO ORDERED:

 Dated:
               Central Islip, New York


                                                        A. KATHLEEN TOMLINSON
                                                        United States Magistrate Judge


                                                   3
